 

Exhibit 10.2

 

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

DEUTSCHE BANK SECURITIES INC.
60 WALL STREET
NEW YORK, NEW YORK 10005

PERSONAL AND CONFIDENTIAL

October 17, 2014

Signature Group Holdings, Inc.
15301 Ventura Blvd., Suite 400
Sherman Oaks, CA  91403

Attention:  Craig Bouchard, Chairman and Chief Executive Officer

Commitment Letter

Ladies and Gentlemen:

Goldman Sachs Bank USA (“Goldman Sachs”), Deutsche Bank Securities Inc. (“DBSI”
and, together with Goldman Sachs, the “Arrangers”), Deutsche Bank AG Cayman
Islands Branch (“DB Cayman” and, together with DBSI and Goldman Sachs,
collectively the “Initial Lenders”; DB Cayman and DBSI, collectively, “Deutsche
Bank”; each of Goldman Sachs and Deutsche Bank, a “Commitment Party” and,
collectively, the “Commitment Parties”, “we” or “us”) are pleased to confirm the
arrangements under which (i) Goldman Sachs and DBSI are authorized by Signature
Group Holdings, Inc. (“Signature”, “you” or “Parent”) to act as a co-lead
arranger, co-bookrunner and co-syndication agent with Goldman Sachs having the
“left” placement in any and all marketing materials or other documentation and
holding the leading role and responsibilities conventionally associated with
such “left” placement in connection with, (ii) Goldman Sachs is exclusively
authorized by Signature to act as administrative agent in connection with, and
(iii)  each of Goldman Sachs and DB Cayman severally but not jointly commit to
provide a portion of the financing for, certain transactions described herein,
in each case on the terms and subject to the conditions set forth in this letter
and the attached Annexes A, B and C hereto (collectively, this “Commitment
Letter”).

You have informed us that a newly formed wholly-owned domestic subsidiary of
Signature (the “Borrower”) intends to acquire (the “Acquisition”) the Global
Recycling and Specification Alloys business of Aleris Corporation and its
subsidiaries (the “Acquired Business”) from subsidiaries of Aleris Corporation
(the “Seller”).  You have also informed us that the Acquisition and related
working capital requirements of the Borrower (including the Acquired Business)
after consummation of the Acquisition will be financed from the following
sources:

·

cash on hand of Signature contributed in cash to Intermediate Holdco (as defined
below) in the form of common equity capital of Intermediate Holdco, which amount
Intermediate Holdco shall then contribute in cash to the Borrower in the form of
common equity capital of the Borrower;

 

--------------------------------------------------------------------------------

 

·

the issuance by the Borrower of $300 million of high yield debt securities (the
“Notes”) pursuant to a registered public offering or Rule 144A or other private
placement (it being agreed that the Notes are currently expected to be offered
pursuant to a 144A or other private placement and not pursuant to a registered
public offering) (the “Notes Offering”) or, in the event some or all of the
Notes are unable to be issued at the time the Acquisition is consummated,
borrowings by the Borrower of senior secured increasing rate bridge loans in an
aggregate principal amount of $300 million less the gross proceeds from the sale
of Notes or other Permanent Debt (as defined in the Fee Letter) issued prior to
that time (the “Bridge Loans” or the “Facility”) having the terms set forth on
Annex B;

·

up to $70 million of borrowings under a senior secured asset-based revolving
credit facility of the Borrower and its subsidiaries in an amount of $110
million (the “North American ABL Facility”) and proceeds of a factoring facility
provided to Aleris Recycling (German Works) GmbH in an amount of €50 million
(the “German Factoring Facility”; and together with the North American ABL
Facility, the “ABL Facility”); and

·

borrowings by Signature of bridge loans (which shall not be guaranteed by
Intermediate Holdco or the Borrower or any of their subsidiaries) in an
aggregate amount not to exceed $50 million (collectively, the “Equity Bridge”)
and/or issuances by Signature of its common equity (including rights to purchase
common equity) and/or preferred equity, at least $125 million (less the amount,
if any, of up to $30 million of preferred equity of Signature issued to the
Seller as a portion of the consideration for the Acquired Business) of the net
proceeds of which will be contributed in cash to Intermediate Holdco in the form
of common equity capital of Intermediate Holdco, and Intermediate Holdco shall
contribute the full amount of such net proceeds in cash to the Borrower in the
form of common equity capital of the Borrower, to finance the Acquisition and
related fees and expenses (such issuances, together with the Equity Bridge,
collectively, “Equity Issuances”).

1.

Commitments; Titles and Roles.

Each of Goldman Sachs and DBSI is pleased to confirm its agreement to act, and
you hereby appoint each of Goldman Sachs and DBSI to act, as co-lead arranger,
co-bookrunner and co-syndication agent in connection with the Facility; it being
agreed that Goldman Sachs shall have the “left” placement in any and all
marketing materials or other documentation in connection with the Facility and
holding the leading role and responsibilities conventionally associated with
such “left” placement.  Goldman Sachs is pleased to confirm its agreement to
act, and you hereby appoint Goldman Sachs to act, as administrative agent (the
“Administrative Agent”) for the Facility.  Goldman Sachs is pleased to commit to
provide the Borrower 50% of the Bridge Loans and DB Cayman is pleased to commit
to provide the Borrower 50% of the Bridge Loans, in each case on the terms and
subject to the conditions contained in this Commitment Letter and the Fee Letter
(referred to below).  Our fees for our commitment and for services related to
the Facility are set forth in a separate fee letter (the “Fee Letter”) entered
into by Signature, Goldman Sachs and Deutsche Bank on the date hereof.

2

 

--------------------------------------------------------------------------------

 

2.

Conditions Precedent.

The Initial Lenders’ commitments to fund the Facility on the Closing Date and
agreements of the Arrangers to perform the services described herein are subject
to (i) since December 31, 2013 through the date of the Acquisition Agreement,
there not having been any change, event or effect (each an “Effect”) that,
individually or in the aggregate with other Effects, (x) has had, or would
reasonably be expected to have, a material adverse effect on the assets,
liabilities, operations, business, financial condition or results of operations
of the Acquired Business (taken as a whole) (a “Material Adverse Effect”);
provided, however, that no Effect shall be considered when determining whether a
Material Adverse Effect has occurred to the extent such Effect resulted or arose
from any of the following:  (a) any action taken or omission to act with the
consent or upon the request of Borrower (including any action taken or omission
to act which is expressly required by the Transaction Documents (as defined in
the Acquisition Agreement as in effect on the date hereof)); (b) any change or
development in general economic conditions in the industries, markets or
geographies in which the Acquired Business operates; (c) any change in law or
GAAP or the interpretation or enforcement of any of the foregoing; (d) any
failure of the Acquired Business to meet, with respect to any period or periods,
any internal forecasts or projections, estimates of earnings or revenues or
business plans; provided, that this clause (d) shall not prevent a determination
that any Effect underlying such failure to meet forecasts or projections has
resulted in a Material Adverse Effect (to the extent such Effect is not
otherwise excluded from this definition of Material Adverse Effect); (e) any man
made or natural disaster, change in the weather or climate, act of war (whether
or not declared), armed hostilities or terrorism, change in political
environment or any escalation or worsening thereof or actions taken in response
thereto; (f) the negotiation, execution, delivery, performance, consummation,
potential consummation or public announcement of the Acquisition Agreement or
the transactions contemplated by the Acquisition Agreement, including any action
resulting therefrom or with respect thereto, and any adverse change in customer,
governmental, vendor, employee, union, supplier or similar relationships
resulting therefrom or with respect thereto, including as a result of the
identity of the Borrower or any of its affiliates; (g) any change or development
in financial, credit, currency or securities markets, general economic or
business conditions, or political, social or regulatory conditions; or (h) any
fluctuations in currency or prevailing interest rates, but in the case of
clauses (b), (c), (e) and (g) only to the extent any such Effects do not,
individually or in the aggregate, have a materially disproportionate adverse
impact on the Acquired Business relative to other persons in the industries in
which the Acquired Business operates or (y) would materially impair or delay the
ability of Aleris Corporation and Seller to perform their obligations under the
Acquisition Agreement or to consummate the transactions contemplated thereby,
(ii) no Effect shall have occurred since the date of the Acquisition Agreement
that has had, or would reasonably be expected to have, individually or in the
aggregate with other Effects, a Material Adverse Effect, in each case with
respect to the Acquired Business and (iii) since June 30, 2014, there not having
been any event that has resulted in or could reasonably be expected to result in
a material adverse change in or effect on the general affairs, management,
financial position, tax attributes, shareholders’ equity or results of
operations of Signature and its subsidiaries (exclusive of the Acquired
Business).  The Initial Lenders’ several commitments to fund their respective
portions of the Facility on the Closing Date and the agreements of the Arrangers
to perform the services described herein are also subject to the execution and
delivery of appropriate definitive loan documents relating to the Facility
including, without limitation, a bridge loan agreement, guarantees, security
agreements,

3

 

--------------------------------------------------------------------------------

 

pledge agreements, an intercreditor agreement and/or a collateral trust
agreement, real property security agreements, opinions of counsel and other
related definitive documents (collectively, the “Loan Documents”) that are
substantially consistent with the terms set forth in this Commitment Letter and
are otherwise reasonably acceptable to the Commitment Parties and you.  In
addition, the Initial Lenders’ several commitments to fund their respective
portions of the Facility on the Closing Date are conditioned upon and made
subject to Signature having engaged one or more investment and/or commercial
banks satisfactory to the Commitment Parties (collectively, the “Financial
Institution”) on terms and conditions satisfactory to the Commitment Parties, as
required under the terms of, and for the purposes set forth in, the Fee Letter.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Loan
Documents or any other letter agreement or other undertaking concerning the
financing of the acquisition of the Acquired Business to the contrary, (a) the
only representations relating to the Acquired Business the accuracy of which
will be a condition to the availability of the Facility on the Closing Date will
be (i) the representations made by or with respect to the Acquired Business in
the Acquisition Agreement as are material to the interests of the Lenders and
the Arrangers (but only to the extent that Signature or its affiliates have the
right not to consummate the Acquisition, or to terminate their obligations (or
otherwise do not have an obligation to close), under the Acquisition Agreement
as a result of a failure of such representations to be true and correct) and
(ii) the Specified Representations (as defined below), and (b) the terms of the
documentation for the Facility will be such that they do not impair the
availability of the Facility on the Closing Date if the conditions set forth
herein, in Annex B and in Annex C hereto are satisfied (it being understood that
(I) to the extent any security interest in the intended collateral (other than
any collateral the security interest in which may be perfected by the filing of
a UCC financing statement or intellectual property filings or the delivery of
stock certificates (including in any event the delivery of stock certificates or
otherwise obtaining a first priority perfected security interest in the equity
of the Borrower, which will be required on the Closing Date)) is not perfected
on the Closing Date after your use of commercially reasonable efforts to do so,
the perfection of such security interest(s) will not constitute a condition
precedent to the availability of the Facility on the Closing Date but such
security interest(s) will be required to be perfected after the Closing Date
pursuant to arrangements to be mutually agreed by the Administrative Agent and
the Borrower and (II) nothing in the preceding clause (a) will be construed to
limit the applicability of the individual conditions set forth herein, in Annex
B or in Annex C).  As used herein, “Specified Representations” means
representations relating to incorporation or formation; organizational power and
authority to enter into the documentation relating to the Facility; due
execution, delivery and enforceability of such documentation; solvency; no
conflicts with laws, charter documents or material agreements; Federal Reserve
margin regulations; the Investment Company Act; OFAC, the PATRIOT Act, FCPA and
other anti-terrorism laws; status of the Facility as first lien (or, in the case
of the ABL Priority Collateral, second lien) senior debt; use of proceeds, and,
subject to the limitations on perfection of security interests set forth in the
preceding sentence, the creation, perfection and priority of the security
interests granted in the proposed collateral.

4

 

--------------------------------------------------------------------------------

 

3.

Syndication.

The Arrangers intend and reserve the right to syndicate the Facility to the
Lenders (as defined in Annex B), and you acknowledge and agree that the
commencement of syndication shall occur in the discretion of the Arrangers.  The
Arrangers will select the Lenders after consultation with Signature.  The
Arrangers will lead the syndication, including determining the timing of all
offers to potential Lenders, any title of agent or similar designations or roles
awarded to any Lender and the acceptance of commitments, the amounts offered and
the compensation provided to each Lender from the amounts to be paid to the
Arrangers pursuant to the terms of this Commitment Letter and the Fee
Letter.  The Arrangers will determine the final commitment allocations and will
notify Signature of such determinations.  Signature agrees to use all
commercially reasonable efforts to ensure that the Arrangers’ syndication
efforts benefit from the existing lending relationships of Signature and the
Acquired Business and their respective subsidiaries.  To facilitate an orderly
and successful syndication of the Facility, you agree that, until the earlier of
the termination of the syndication as determined by each Arranger and 90 days
following the date of initial funding under the Facility, Signature and its
subsidiaries, including the Borrower, will not, and Borrower and Signature will
use commercially reasonable efforts to obtain contractual undertakings from the
Acquired Business that it will not, syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
or engage in discussions concerning the syndication or issuance of, any debt
facility or any debt or equity security of the Acquired Business, Signature or
Borrower or any of their respective subsidiaries or affiliates (other than the
Equity Issuances, the Facility, the Notes (or other Permanent Debt (as defined
in the Fee Letter) and provided that this sentence will not apply to Aleris
Corporation or its subsidiaries that will not constitute part of the Acquired
Business), the ABL Facility and other indebtedness contemplated hereby to remain
outstanding after the Closing Date, and (b) the issuance of equity pursuant to
employee stock plans and other similar arrangements to be agreed), including any
renewals or refinancings of any existing debt facility or debt security, without
the prior written consent of each Arranger.

Signature agrees to cooperate with the Arrangers, agrees to cause the Borrower
to cooperate with the Arrangers, and agrees to use commercially reasonable
efforts to obtain contractual undertakings from the Acquired Business to
cooperate with the Arrangers, in connection with (i) the preparation of one or
more information packages for the Facility regarding the business, operations,
financial projections and prospects of Signature and the Acquired Business
(collectively, the “Confidential Information Memorandum”) including, without
limitation, all information relating to the transactions contemplated hereunder
prepared by or on behalf of Borrower, Signature or the Acquired Business deemed
reasonably necessary by the Arrangers to complete the syndication of the
Facility including, without limitation, obtaining (a) a public corporate family
rating (but not a specific rating) from Moody’s Investor Services, Inc.
(“Moody’s”), (b) a public corporate credit rating (but not a specific rating)
from Standard & Poor’s Ratings Group, a division of The McGraw Hill Corporation
(“S&P”)) and (c) a public credit rating (but not a specific rating) for each of
the Facility and the Notes from each of Moody’s and S&P prior to the launch of
general syndication, and (ii) the presentation of one or more information
packages for the Facility acceptable in format and content to the Arrangers
(collectively, the “Lender Presentation”) in a reasonable number of meetings and
other communications with prospective Lenders or agents in connection with the
syndication of the Facility (including, without limitation, direct contact
between senior management and

5

 

--------------------------------------------------------------------------------

 

representatives, with appropriate seniority and expertise, of Signature, the
Borrower and the Acquired Business with prospective Lenders and participation of
such persons in meetings at times and locations mutually agreed upon and upon
reasonable advanced notice).  Signature further agrees that the commitments and
agreements of the Commitment Parties hereunder are conditioned upon Signature’s
satisfaction of the requirements of the foregoing provisions of this paragraph
by a date sufficient to afford the Arrangers a period of at least 15 consecutive
business days following the launch of the general syndication of the Facility to
syndicate the Facility prior to the Closing Date (as defined in Annex B);
provided, that such period shall (i) exclude November 26, 2014 through and
including November 28, 2014 and (ii) either conclude prior to December 19,
2014  or commence after January 5, 2015.  For the avoidance of doubt, (i) the
obtaining of the ratings referred to above shall not constitute a condition to
the commitments hereunder or the funding of the Facility on the Closing Date and
(ii) neither the commencement nor the completion of the syndication of the
Facility shall constitute a condition precedent to the Closing Date.   Signature
will be solely responsible for the contents of any such Confidential Information
Memorandum and Lender Presentation and all other information, documentation or
materials delivered to any of the Commitment Parties in connection therewith
(collectively, the “Information”) and acknowledges that the Commitment Parties
will be using and relying upon the Information without independent verification
thereof.  Signature agrees that Information regarding the Facility and
Information provided by Signature, the Borrower, the Acquired Business or their
respective representatives to any of the Commitment Parties in connection with
the Facility (including, without limitation, draft and execution versions of the
Loan Documents, the Confidential Information Memorandum, the Lender
Presentation, publicly filed financial statements, and draft or final offering
materials relating to contemporaneous or prior securities issuances by
Signature, the Borrower or the Acquired Business) may be disseminated to
potential Lenders and other persons through one or more internet sites
(including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Facility or otherwise, in
accordance with the Arrangers’ standard syndication practices, and you
acknowledge that neither any Commitment Party nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform.

It is understood that in connection with your assistance described above, you
will provide, and cause all other applicable persons to provide, customary
authorization letters to the Arrangers authorizing the distribution of the
Information to prospective Lenders.  Signature acknowledges that certain of the
Lenders may be “public side” Lenders (i.e. Lenders that do not wish to receive
Private-Side Information (as defined below)) (each, a “Public Lender”; and
Lenders who are not Public Lenders being referred to herein as “Private
Lenders”).  At the request of any of the Arrangers, Signature agrees to prepare
an additional version of the Confidential Information Memorandum and the Lender
Presentation to be used by Public Lenders containing a representation that such
Information does not contain Private-Side Information. “Private-Side
Information” means material non-public information (for purposes of United
States federal, state or other applicable securities laws) concerning Signature,
the Borrower, the Seller, the Acquired Business or their respective affiliates
or any of their respective securities; and “Public-Side Information” means any
information that is not Private-Side Information.  The information to be
included in the additional version of the Confidential Information Memorandum
and the Lender Presentation will be substantially consistent with the
information included in any offering memorandum for the offering for the
Notes.  In addition, Signature will clearly designate as such

6

 

--------------------------------------------------------------------------------

 

all Information provided to the Arrangers by or on behalf of Signature, the
Borrower, the Seller or the Acquired Business which contains exclusively
Public-Side Information.  Signature acknowledges and agrees that  the following
documents may be distributed to all Lenders (including Public Lenders): (a)
drafts and final versions of the Loan Documents; (b) term sheets and
notification of changes in the terms of the Facility and (c) administrative
materials prepared by any of the Arrangers for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda).

4.

Information.

Signature represents and covenants that (i) all written Information (other than
financial projections) provided directly or indirectly by the Acquired Business,
the Borrower or Signature or their respective subsidiaries to the Arrangers or
the Lenders in connection with the transactions contemplated hereunder is and
will be, when taken as a whole, complete and correct in all material respects
(it being understood that prior to the Acquisition, with respect to the Acquired
Business and its representatives, such representations may be to the best of
Signature’s and the Borrower’s knowledge) and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading and (ii) the financial projections that
have been or will be made available to the Arrangers or the Lenders by or on
behalf of the Acquired Business, the Borrower or Signature have been and will be
prepared in good faith based upon assumptions that are believed by the preparer
thereof to be reasonable at the time such financial projections are furnished to
the Arrangers or the Lenders, it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material.  You
agree that if at any time prior to the later of (i) the Closing Date and (ii)
the termination of the syndication of the Facility as determined by each of the
Arrangers, any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and financial projections
were being furnished, and such representations were being made, at such time,
then you will promptly supplement, or cause to be supplemented, the Information
and financial projections so that such representations will be correct in all
material respects under those circumstances.  In arranging and syndicating the
Facility, we will be entitled to use and rely on the Information and the
financial projections without responsibility for independent verification
thereof. We will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of you, the Borrower, the Acquired
Business or any other party or to advise or opine on any related solvency
issues.

5.

Indemnification and Related Matters.

In connection with arrangements such as this, it is our firms’ policy to receive
indemnification.  Signature agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

7

 

--------------------------------------------------------------------------------

 

6.

Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.  Any of the
Commitment Parties may assign its commitments and agreements hereunder, in whole
or in part, to any of its affiliates and, as provided above, to any Lender prior
to the Closing Date.  In addition, until the termination of the syndication of
the Facility, as determined by the Arrangers, any Commitment Party may, in
consultation with Signature, assign its commitments and agreements hereunder, in
whole or in part, to additional arrangers or other Lenders.  Notwithstanding
anything in this Commitment Letter to the contrary, any assignment by any
Commitment Party to any potential Lender other than an affiliate made prior to
the Closing Date shall not relieve such Commitment Party of its obligations set
forth herein to fund that portion of the commitments so assigned on the Closing
Date and any assignment by any Commitment Party to any of its affiliates made
prior to the Closing Date will only relieve such Commitment Party of its
obligations set forth herein to fund that portion of the commitments so assigned
if such assignment was approved by you (pursuant to the Fee Letter or otherwise,
in each case, such approval not to be unreasonably withheld or delayed and it
being understood and agreed that you approve any assignment by Goldman Sachs to
Goldman Sachs Lending Partners LLC).  Neither this Commitment Letter nor the Fee
Letter may be amended or any term or provision hereof or thereof waived or
otherwise modified except by an instrument in writing signed by each of the
parties hereto or thereto, as applicable, and any term or provision hereof or
thereof may be amended or waived only by a written agreement executed and
delivered by all parties hereto or thereto.

7.

Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, any of the Commitment
Parties in connection with this arrangement are exclusively for the information
of Signature and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to the Commitment Parties, pursuant to a subpoena or order issued
by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided that we hereby consent to your
disclosure of (i) this Commitment Letter, the Fee Letter and such communications
and discussions to Signature’ respective officers, directors, agents and
advisors who are directly involved in the consideration of the Facility and who
have been informed by you of the confidential nature of such advice and this
Commitment Letter and the Fee Letter and who have agreed to treat such
information confidentially, (ii) this Commitment Letter or the information
contained herein (but not the Fee Letter or the information contained therein)
to the Seller to the extent you notify such persons of their obligations to keep
such material confidential, and to the Seller’s respective officers, directors,
agents, employees and advisors who are directly involved in the consideration of
the Facility to the extent such persons agree to hold the same in confidence
(provided that any disclosure of the Fee Letter or its terms or substance to the
Seller or its officers, directors, agents, employees and advisors shall be
redacted in a manner satisfactory to the Commitment Parties), (iii) this
Commitment Letter and the Fee Letter as required by applicable law or compulsory
legal process (in which case you

8

 

--------------------------------------------------------------------------------

 

agree to inform us promptly thereof), (iv) the information contained in Annex B,
in any offering memorandum or offering circular relating to the Notes, and (v)
the information contained in Annex B to Moody’s and S&P; provided that such
information is supplied to Moody’s and S&P only on a confidential basis after
consultation with the Commitment Parties.

8.

Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each of Goldman Sachs (together with its affiliates, “GS”) and
Deutsche Bank (together with its affiliates, “DB”) is a full service financial
institution engaged, either directly or through its affiliates, in a broad array
of activities, including commercial and investment banking, financial advisory,
market making and trading, investment management (both public and private
investing), investment research, principal investment, financial planning,
benefits counseling, risk management, hedging, financing, brokerage and other
financial and non-financial activities and services globally.  In the ordinary
course of their various business activities, GS, DB  and funds or other entities
in which GS or DB invests or with which they co-invest, may at any time
purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, GS and DB may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of Signature, the
Acquired Business and/or other entities and persons which may (i) be involved in
transactions arising from or relating to the arrangement contemplated by this
Commitment Letter or (ii) have other relationships with Signature or its
affiliates.  In addition, GS and DB may provide investment banking, commercial
banking, underwriting and financial advisory services to such other entities and
persons.  The arrangement contemplated by this Commitment Letter may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph, and employees working on the financing contemplated hereby
may have been involved in originating certain of such investments and those
employees may receive credit internally therefor.  Although GS and DB in the
course of such other activities and relationships may acquire information about
the transaction contemplated by this Commitment Letter or other entities and
persons which may be the subject of the financing contemplated by this
Commitment Letter, neither GS nor DB shall have any obligation to disclose such
information, or the fact that GS or DB, as applicable, is in possession of such
information, to Signature or to use such information on Signature’ behalf.

The Commitment Parties or their respective affiliates are, or may at any time
be, a counterparty (in such capacities, the “Derivative Counterparties”) to
Parent, Borrower or the Acquired Business and/or any of their respective
subsidiaries with respect to one or more agreements with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, in each case,
entered into by the Parent or the Acquired Business (collectively, the
“Derivatives”).  The Parent acknowledges and agrees for itself and its
subsidiaries that each Derivative Counterparty (a) will be acting for its own
account as principal in connection with the Derivatives, (b) will be under no
obligation or duty as a result of any of the Commitment Parties’

9

 

--------------------------------------------------------------------------------

 

role in connection with the transactions contemplated by this Commitment Letter
or otherwise to take any action or refrain from taking any action, or exercising
any rights or remedies, that such Derivative Counterparty may be entitled to
take or exercise in respect of the applicable Derivatives and (c) may manage its
exposure to the Derivatives without regard to any of the Commitment Parties’
role hereunder.  

Consistent with GS’s and DB’s policies to hold in confidence the affairs of its
customers, neither GS nor DB will furnish confidential information obtained from
you by virtue of the transactions contemplated by this Commitment Letter to any
of its other customers.  Furthermore, you acknowledge that neither GS nor DB nor
any of their respective affiliates has an obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

Each of GS and DB may have economic interests that conflict with those of
Signature, its equity holders and/or its affiliates.  You agree that each of GS
and DB will act under this Commitment Letter as an independent contractor and
that nothing in this Commitment Letter or the Fee Letter or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between GS and DB, on the one hand, and Signature, its equity
holders or its affiliates, on the other hand.  You acknowledge and agree that
the transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between GS and DB, on the one hand, and
Signature, on the other, and in connection therewith and with the process
leading thereto, (i) neither GS nor DB has assumed (A) an advisory
responsibility in favor of Signature, its equity holders or its affiliates with
respect to the financing transactions contemplated hereby or (B) a fiduciary
responsibility in favor of Signature, its equity holders or its affiliates with
respect to the transactions contemplated hereby, or in each case, the exercise
of rights or remedies with respect thereto or the process leading thereto
(irrespective of whether GS or DB has advised, is currently advising or will
advise Signature, its equity holders or its affiliates on other matters) or any
other obligation to Signature except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (ii) each of GS and DB is acting solely
as a principal and not as the agent or fiduciary of Signature, its management,
equity holders, affiliates, creditors or any other person.  Signature
acknowledges and agrees that Signature has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Signature agrees that it will not claim that either GS
or DB has rendered advisory services of any nature or respect with respect to
the financing transactions contemplated hereby, or owes a fiduciary or similar
duty to Signature, in connection with such transactions or the process leading
thereto.  As you know, GS or DB is or may be retained by Signature (or one of
its affiliates) as advisor (in such capacity, the “Advisor”).  You agree to such
retention, and further agree not to assert any claim you might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from the engagement of the Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other.  In addition, each of GS and DB may employ the services of its affiliates
in providing services and/or performing its or their obligations hereunder and
may exchange with such affiliates information concerning Signature, the
Borrower, the Acquired Business and other companies that may be the subject of
this arrangement, and such affiliates will be entitled to the benefits afforded
to GS and DB hereunder.

10

 

--------------------------------------------------------------------------------

 

In addition, please note that neither GS nor DB provides accounting, tax or
legal advice.  Notwithstanding anything herein to the contrary, Signature and
the Borrower (and each employee, representative or other agent of Signature or
the Borrower) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Facility and all materials of
any kind (including opinions or other tax analyses) that are provided to
Signature or the Borrower relating to such tax treatment and tax
structure.  However, any information relating to the tax treatment or tax
structure will remain subject to the confidentiality provisions hereof (and the
foregoing sentence will not apply) to the extent reasonably necessary to enable
the parties hereto, their respective affiliates, and their respective
affiliates’ directors and employees to comply with applicable securities
laws.  For this purpose, “tax treatment” means U.S. federal or state income tax
treatment, and “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.

9.

Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
abandonment or termination of the Acquisition Agreement (as defined in Annex C),
(iii) a material breach by Signature under this Commitment Letter or the Fee
Letter and (iv) 5:00 p.m. (New York City time), January 31, 2015, unless the
closing of the ABL Facility, the Equity Issuances and (a) the Notes Offering or
(b) the Bridge Loans, as applicable, on the terms and subject to the conditions
contained herein, has been consummated on or before such date.  In addition,
each Commitment Party’s commitment hereunder to provide and arrange Bridge Loans
will terminate to the extent of the issuance of the Notes or other Permanent
Debt (in escrow or otherwise).

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 hereof (other than any provision therein that
expressly terminates upon execution of the definitive Loan Documents) and the
provisions of the Fee Letter will remain in full force and effect regardless of
whether definitive Loan Documents are executed and delivered.  The provisions
set forth in the Fee Letter and under Sections 5 (including Annex A) and 7 and 8
hereof and this Section 9 will remain in full force and effect notwithstanding
the expiration or termination of this Commitment Letter or the Commitment
Parties’ commitments and agreements hereunder.

Signature for itself and its affiliates agrees that any suit or proceeding
arising in respect of this Commitment Letter or any Commitment Party’s
commitments or agreements hereunder or the Fee Letter will be tried exclusively
in any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York, and Signature hereby
submits to the exclusive jurisdiction of, and to venue in, such court.  Any
right to trial by jury with respect to any action or proceeding arising in
connection with or as a result of either any Commitment Party’s commitments or
agreements or any matter referred to in this Commitment Letter or the Fee Letter
is hereby waived by the parties hereto.  Signature for itself and its affiliates
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by

11

 

--------------------------------------------------------------------------------

 

suit on the judgment or in any other manner provided by law.  Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to any of the parties hereto at the addresses above shall be effective
service of process against such party for any suit, action or proceeding brought
in any such court.  This Commitment Letter and the Fee Letter will be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.

Each of the Commitment Parties hereby notifies Signature, the Borrower and the
Acquired Business that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Patriot
Act”) each Commitment Party and each Lender may be required to obtain, verify
and record information that identifies Signature, the Borrower and each of the
Guarantors (as defined in Annex B), including the Acquired Business, which
information includes the name and address of Signature, the Borrower and each of
the Guarantors and other information that will allow Goldman Sachs and each
Lender to identify Signature, the Borrower and each of the Guarantors in
accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective for each Commitment Party and
each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof.  This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Facility and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to the Facility.

 

[Remainder of page intentionally left blank]

 

12

 

--------------------------------------------------------------------------------

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter, before or at 5:00 p.m. (New York City time), October 17, 2014,
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between you and us.  If this Commitment Letter and the Fee Letter
have not been signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date.  We look forward to working with
you on this transaction.

 

Very truly yours,

GOLDMAN SACHS BANK USA

By:

/s/ Charles D. Johnston

 

Authorized Signatory

 

DEUTSCHE BANK SECURITIES INC.

By:

/s/ Robert D. Miller

Name:

Robert D. Miller

Title:

Managing Director

 

 

 

DEUTSCHE BANK AG CAYMAN
   ISLANDS BRANCH

By:

/s/ Robert M. Woods, Jr.

Name:

Robert M. Woods, Jr.

Title:

Director

 

 

 

 

[Signature Page to the Commitment Letter]

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED AS OF OCTOBER 17, 2014:

 

SIGNATURE GROUP HOLDINGS, INC.

By:

/s/ Craig T. Bouchard

Name: 

Craig T. Bouchard

Title:

President & Chief Executive Officer

 

 

[Signature Page to the Commitment Letter]

--------------------------------------------------------------------------------

 

Annex A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
creditors or shareholders, partners, members or other equity holders of
Signature, the Borrower or the Acquired Business in connection with or as a
result of either this arrangement or any matter referred to in this Commitment
Letter or the Fee Letter (together, the “Letters”), Signature agrees to
periodically reimburse such Commitment Party for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith.  Signature also agrees to indemnify and hold each
Commitment Party harmless against any and all losses, claims, damages or
liabilities to any such person in connection with or as a result of either this
arrangement or any matter referred to in the Letters (whether or not such
investigation, litigation, claim or proceeding is brought by you, your equity
holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Commitment Party in performing the
services that are the subject of the Letters.  If for any reason the foregoing
indemnification is unavailable to any Commitment Party or insufficient to hold
it harmless, then Signature will contribute to the amount paid or payable by
such Commitment Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative economic interests of
(i) Signature, the Borrower and the Acquired Business and their respective
affiliates, shareholders, partners, members or other equity holders on the one
hand and (ii) such Commitment Party on the other hand in the matters
contemplated by the Letters as well as the relative fault of (i) Signature, the
Borrower and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party with respect to such loss, claim, damage or liability
and any other relevant equitable considerations.  The reimbursement, indemnity
and contribution obligations of Signature under this paragraph will be in
addition to any liability which Signature may otherwise have, will extend upon
the same terms and conditions to any affiliate of each Commitment Party and the
partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of such Commitment Party and any such affiliate, and
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of Signature, such Commitment Party, any such
affiliate and any such person. Signature also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to Signature or
the Borrower or any person asserting claims on behalf of or in right of
Signature or the Borrower or any other person in connection with or as a result
of either this arrangement or any matter referred to in the Letters, except
solely to Signature and then solely to the extent that any losses, claims,
damages, liabilities or expenses incurred by Signature have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such indemnified
party in performing the services that are the subject of the Letters; provided,
however, that in no event will such indemnified party or such other parties have
any liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such indemnified party’s or such other
parties’ activities related to the Letters. The provisions of this Annex A will
survive any termination or completion of the arrangement provided by the
Letters.

 

Annex A-1

--------------------------------------------------------------------------------

 

 

ANNEX B

Project Evergreen

Summary of the Bridge Loans

This Summary outlines certain terms of the Bridge Loans referred to in the
Commitment Letter, of which this Annex B is a part.  Certain capitalized terms
used herein are defined in the Commitment Letter.

Borrower:

Newly formed wholly-owned domestic Delaware corporation subsidiary of Signature
which has been formed for the purpose of consummating the Acquisition and
incurring the Bridge Loans (the “Borrower”), which will also be the Borrower
under the ABL Facility.

Guarantors:

Each subsidiary of Parent that directly or indirectly owns equity interests in
the Borrower (and all of the equity interest in the Borrower shall be owned by a
newly formed domestic holding company that is a wholly owned subsidiary of
Parent (“Intermediate Holdco”)) and each of the Borrower’s existing and
subsequently acquired or organized domestic (and, to the extent no material
adverse tax consequences to the Borrower would result therefrom, foreign)
subsidiaries (including, without limitation, the Acquired Business)
(collectively, the “Guarantors”) will guarantee (the “Guarantee”) all
obligations under the Bridge Loans.  The Bridge Loans and the Guarantee will
rank pari passu in right of payment with the ABL Facility and all other senior
indebtedness and guarantees of such indebtedness of the Borrower, Intermediate
Holdco and the other Guarantors (including, without limitation, the Acquired
Business), if any.

Co-Lead Arranger, Co-

Bookrunner and Co-

Syndication Agent:

Goldman Sachs Bank USA (“Goldman Sachs”) and Deutsche Bank Securities Inc.
(“DBSI” and, collectively with Goldman Sachs, in their capacity as Co-Lead
Arranger, Co-Bookrunner and Co-Syndication Agent, the “Arrangers”).

Administrative Agent:

Goldman Sachs (in its capacity as Administrative Agent, the “Administrative
Agent”).

Lenders:

The Arrangers or their respective lending affiliates and/or other financial
institutions selected by the Arrangers (in such capacity, each, a “Lender” and,
collectively, the “Lenders”).

Annex B-1

--------------------------------------------------------------------------------

 

Amounts of Bridge Loans:

$300 million in aggregate principal amount of senior secured increasing rate
loans, less the amount of gross proceeds from any sale of Notes (or other
Permanent Debt) received on or prior to the Closing Date (the “Bridge Loans”).

Closing Date:

The date on which borrowing under the Facility is made and the Acquisition is
consummated (the “Closing Date”).

Ranking:

The Bridge Loans, the Guarantee and all obligations with respect thereto will be
secured as provided below and rank pari passu in right of payment with all
obligations of the Borrower and the Guarantors under the ABL Facility.  The
liens securing the Bridge Loans, the Guarantee and all obligations with respect
thereto will be first priority liens on all Bridge Priority Collateral (as
defined below) and junior in priority to the liens securing the ABL Facility on
the ABL Priority Collateral (as defined below).  The priority of the security
interests and related creditor rights between the ABL Facility and the Bridge
Loans, the Guarantee and all obligations with respect thereto will be set forth
in an intercreditor agreement and/or a collateral trust agreement on terms and
conditions reasonably satisfactory to the Arrangers.

Maturity:

The Bridge Loans will mature on the fifth anniversary of the Closing Date. At
any time and from time to time, on or after the first anniversary of the Closing
Date, upon reasonable prior written notice and in a minimum principal amount of
at least $50.0 million in the aggregate principal amount of Exchange Notes, the
Bridge Loans may be exchanged (each such exchange, an “Exchange”), in whole or
in part, at the option of the applicable Lender, for Senior Exchange Notes (the
“Exchange Notes”), in a principal amount equal to the principal amount of the
Bridge Loans so exchanged and having the same maturity date as the Bridge Loans
so exchanged.  Each Exchange shall be made pursuant to surrender and issuance
arrangements to be set forth in the definitive documents for the Bridge Loans
and each holder of Bridge Loans requesting such an exchange shall be required to
make customary representations and warranties in connection therewith, all in
form and substance, reasonably satisfactory to the Arrangers, the Administrative
Agent and Borrower.

The Exchange Notes will be issued pursuant to an indenture (the “Indenture”)
that will have the terms set forth on Exhibit 1 to this Annex B.

Interest Rate:

Until the earlier of (i) the first anniversary of the Closing Date and (ii) the
occurrence of a Demand Failure Event (as defined in

Annex B-2

--------------------------------------------------------------------------------

 

the Fee Letter) (such earlier date, the “Conversion Date”), the Bridge Loans
will bear interest at a floating rate, reset quarterly, as follows: (i) for the
first three-month period commencing on the Closing Date, the Bridge Loans will
bear interest at a rate per annum equal to the reserve adjusted Eurodollar Rate,
plus 700 basis points (collectively, the “LIBOR Rate”), and (ii) thereafter,
interest on the Bridge Loans will be payable at a floating per annum rate equal
to the greater of the following, reset at the beginning of each subsequent
three-month period: (A) the LIBOR Rate as of such reset date, and (B) the
interest rate applicable during the prior three-month period, in each case plus
the Spread.  The “Spread” will initially be 50 basis points (commencing three
months after the Closing Date) and will increase by an additional 50 basis
points every three months thereafter.  Notwithstanding the foregoing, at no time
will the per annum interest rate on the Bridge Loans exceed the Total Cap then
in effect, as defined in the Fee Letter (plus default interest, if any).  

From and after the Conversion Date, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).

Prior to the Conversion Date, interest will be payable at the end of each
interest period.  Accrued Interest shall also be payable in arrears on the
Conversion Date and on the date of any prepayment of the Bridge Loans.  From and
after the Conversion Date, interest will be payable quarterly in arrears and on
the date of any prepayment of the Bridge Loans.

As used herein, the term “reserve adjusted Eurodollar Rate” will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type subject to a reserve adjusted Eurodollar Rate “floor” of
1.0%.

After the occurrence and during the continuance of an Event of Default, interest
on all amounts then outstanding will accrue at a rate equal to the applicable
rate set forth above, plus an additional two percentage points (2.00%) per annum
and will be payable on demand.

Mandatory Prepayment:

Prior to the Conversion Date, the net proceeds to the Borrower, Parent or any
subsidiary of the Parent or the Borrower (including, without limitation, the
Acquired Business) from

Annex B-3

--------------------------------------------------------------------------------

 

(a) any direct or indirect public offering or private placement of any debt or
equity securities (other than (x) the Equity Issuances and (y) issuances of
common equity securities of Signature (i) pursuant to employee stock plans or
(ii) the net proceeds of which are used to finance the Acquisition or refinance
the Equity Bridge or common or preferred stock issued in the Equity Issuances),
(b) any future bank borrowings other than under the ABL Facility as in effect on
the Closing Date and (c) any future asset sales or receipt of insurance proceeds
(subject to certain ordinary course exceptions, and for absence of doubt
excluding any net proceeds from the disposition of North American Breaker Co.,
LLC, a California limited liability company (“NABCO”) or the assets thereof by
Parent) will be used to repay the Bridge Loans subject, in the case of
clauses (b) and (c) only, to the required prior repayment of any amount then
outstanding under the ABL Facility to the extent provided under the applicable
intercreditor or collateral trust agreement, in each case, at 100% of the
principal amount of the Bridge Loans prepaid plus accrued interest to the date
of prepayment; provided that in the case of an issuance of Permanent Debt (with
such proceeds being applied to repay the Bridge Loans prior to the repayment of
loans outstanding under the ABL Facility to the extent provided under the
applicable intercreditor agreement) to any Lender (or any of its affiliates) or
any person to whom a Lender participated an interest in the Bridge Loans (or any
of such participant’s affiliates) (such Lenders, participants and affiliates,
“Specified Bridge Parties”), the net cash proceeds received by Parent and its
subsidiaries in respect of such Permanent Debt acquired by such Specified Bridge
Parties may, at the option of such Specified Bridge Party, be applied first to
prepay the Bridge Loans of such Specified Bridge Party prior to being applied to
prepay the Bridge Loans held by other Lenders on a pro rata basis.

From and after the Conversion Date, the mandatory prepayment provisions in the
definitive documentation governing the Bridge Loans (the “Bridge Loan
Agreement”) will be automatically amended to require that the Borrower prepay
the outstanding Bridge Loans, on a pro rata basis, at par plus accrued interest
to the date of prepayment with the proceeds of any future asset sales (subject
to any required prepayments of the ABL Facility with such proceeds to the extent
provided under the applicable intercreditor agreement, certain ordinary course
exceptions and customary reinvestment rights within 365 days); provided that,
each holder of Bridge Loans may elect to reject its pro rata share of such
prepayment such holder is otherwise entitled to receive pursuant to this
paragraph.

Annex B-4

--------------------------------------------------------------------------------

 

Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Closing Date.

Change of Control:

Upon the occurrence of a Change of Control (to be defined in a mutually agreed
upon manner but to include a change of control at the Parent, a change of
control under the documentation governing Equity Issuances and a change of
control that would adversely impact Signature’s NOLs), the Borrower will be
required to prepay in full all outstanding Bridge Loans at par plus accrued
interest to the date of prepayment, plus with respect to any Bridge Loans so
prepaid on or after the Conversion Date, a 1.0% prepayment premium.  From and
after the Conversion Date, each holder of Bridge Loans may elect to accept or
waive a prepayment such holder is otherwise entitled to receive pursuant to this
paragraph.

Voluntary Prepayment:

Prior to the Conversion Date, Bridge Loans may be prepaid, in whole or in part,
at the option of the Borrower, at any time (except as provided below) without
premium or penalty, upon five business days’ written notice, such prepayment to
be made at par plus accrued interest.

From and after the Conversion Date, Bridge Loans may be prepaid, in whole or in
part, at the option of the Borrower, at any time (except as provided below) upon
30 days prior written notice at par plus accrued interest to the date of
repayment plus the Applicable Premium.  The “Applicable Premium” will be (i) a
make-whole premium based on the applicable treasury rate plus 50 basis points
during the first three years following the Closing Date, (ii) one-half of the
interest rate on the Bridge Loans following the third anniversary of the Closing
Date and prior to the fourth anniversary of the Closing Date and (iii) zero
following the fourth anniversary of the Closing Date.

The Borrower may not make any optional prepayment of Bridge Loans (i) during the
period commencing on the date of a Permanent Debt Notice (as defined in the Fee
Letter) and ending upon the earliest of (x) the consummation of an issuance or
incurrence of Permanent Debt in accordance with such Permanent Debt Notice, (y)
the withdrawal or termination of such Permanent Debt Notice and (z) the first
business day following the Conversion Date or (ii) to the extent that the holder
thereof has given notice to the Borrower of its intent to elect to exchange
Bridge Loans for Exchange Notes during the period commencing on the delivery of
the related notice and

Annex B-5

--------------------------------------------------------------------------------

 

ending upon the withdrawal of such notice or the consummation of the exchange of
such holder’s Bridge Loans for Exchange Notes.

Security:

The Bridge Loans, each Guarantee, any interest rate, commodity, and/or currency
hedging obligations of the Borrower or any subsidiary Guarantor owed to the
Administrative Agent, the Arrangers, any Lender or any affiliate of the
Administrative Agent, the Arrangers or any Lender (the “Hedging Obligations”)
will be secured by (A) first priority security interests in (i) all assets,
including without limitation, all personal, real and mixed property (in each
case, other  than the ABL Priority Collateral) of the Borrower and the
Guarantors (except as otherwise agreed to by the Arrangers), (ii) 100% of the
capital stock of the Borrower, each subsidiary of Parent that directly or
indirectly owns capital stock of the Borrower (including Intermediate Holdco),
and each domestic subsidiary of the Borrower, 65% of the capital stock of each
foreign subsidiary of the Borrower and all intercompany debt (clause (i) and
(ii) collectively, the “Bridge Priority Collateral”) and (iii) second priority
security interests in inventory, accounts receivable and related depository and
other accounts of the Borrower and Guarantors securing the ABL Facility (the
“ABL Priority Collateral”) (the Bridge Priority Collateral and the ABL Priority
Collateral, collectively, the “Collateral”).  All security arrangements relating
to the Bridge Loans and the Hedging Obligations will be in form and substance
satisfactory to the Administrative Agent and the Arrangers and will be perfected
on the Closing Date.

The foregoing requirement is subject to and limited and qualified by the second
paragraph of Section 2 of the Commitment Letter.

Representations and

Warranties:

The Bridge Loan Agreement will contain customary and appropriate representations
and warranties by the Borrower and the Guarantors (with respect to Parent, the
Borrower and their respective subsidiaries).

Covenants:

The Bridge Loan Agreement will contain customary and appropriate covenants by
the Borrower (with respect to the Borrower and its subsidiaries), including,
without limitation, a covenant to comply with the Commitment Letter and the Fee
Letter and to use all commercially reasonable efforts to refinance the Bridge
Loans as promptly as practicable following the Closing Date and including in the
restricted payments

Annex B-6

--------------------------------------------------------------------------------

 

(including restricted investments) covenant (a) no “general restricted payment
basket” and (b) a restricted payments “builder basket” (based on 50% of
consolidated net income (as defined in the Bridge Loan Agreement) of the
Borrower since the beginning of the fiscal quarter in which the Closing Date
occurs, and subject to a no default or event of default requirement) which will
be subject to a customary 2x minimum fixed charge coverage ratio (tested at the
Borrower on a pro forma basis); provided that, notwithstanding the foregoing
requirements of clause (b) of this sentence, the Borrower may, so long as there
is no default or event of default and subject to compliance with a 2x minimum
fixed charge coverage ratio (tested at the Borrower on a pro forma basis), make
certain tax liability-based distributions notwithstanding the amount available
under the “builder basket”, provided further that amount available for other
restricted payments under the “builder basket” will be reduced by the amount of
such distributions.  Additionally, the Bridge Loan Agreement will contain
customary limited covenants by Parent with respect to itself and its
subsidiaries that directly or indirectly own capital stock of the Borrower.  
The Bridge Loan Agreement will also include a negative covenant prohibiting
creation, assumption or existence of any encumbrance or lien on any real estate
that is not mortgaged and entering into any contractual obligation that limits
the ability of the Borrower and the Guarantors to create, assume or suffer to
exist any encumbrance or lien on such real estate.

Events of Default:

Prior to the Conversion Date, the Bridge Loan Agreement will include customary
and appropriate events of default (and, as appropriate, grace periods),
including an event of default for failure to comply with the Commitment Letter,
the Fee Letter and the Engagement Letter and defaults under other debt
(including the ABL Facility and the Equity Bridge (and any debt or disqualified
preferred stock that refinanced the Equity Bridge).  From and after the
Conversion Date, the events of default in the Bridge Loan Agreement will be
limited to failure to pay principal or interest, defaults under other debt
agreements or result in the acceleration of other indebtedness prior to its
stated maturity inaccuracy of representatives and warranties noncompliance with
covenants in the Bridge Loan Agreement, judgments in excess of certain specified
amounts, invalidity of guarantees, failure to comply with the Commitment Letter
or the Fee Letter and certain bankruptcy and related events, in each case
subject to materiality thresholds and grace periods where customary and
appropriate.

Annex B-7

--------------------------------------------------------------------------------

 

Conditions Precedent to

Borrowing:

The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject to the conditions precedent
referred to in the Commitment Letter and those listed on Annex C attached to the
Commitment Letter, prior written notice of borrowing, the accuracy of
representations and warranties and, prior to and after giving effect to the
funding of the Facility, the absence of any default or event of default.

The foregoing conditions precedent are subject to and limited and qualified by
Section 2 of the Commitment Letter.

Assignments and
Participations:

Each of the Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” as defined in the Bridge Loan Agreement, that (except in
the case of assignments made by or to any Initial Lender) are reasonably
acceptable to the Administrative Agent, such consent not to be unreasonably
withheld or delayed.

Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Loan Documents; provided that assignments made to affiliates
and other Lenders will not be subject to the above described consent or any
minimum assignment amount requirements.  A $3,500 processing fee will be
required in connection with any such assignment (except in the case of
assignments made by or to any Initial Lender).  The Lenders will also have the
right to sell participations (other than to natural persons), without
restriction, subject to customary limitations on voting rights, in their
respective Bridge Loans.

 

Requisite Lenders:

Amendments and waivers will require the approval of Lenders holding more than
50% of the Bridge Loans then outstanding (“Requisite Lenders”), provided that,
in addition to the approval of Requisite Lenders, no amendment may (i) extend
the maturity of any Bridge Loan or change the time of payment of interest on any
Bridge Loan, (ii) reduce the rate of interest or the principal amount of any
Bridge Loan, (iii) alter the prepayment provisions of any Bridge Loan,
(iv) reduce the percentage of holders necessary to modify or change the Bridge
Loans, or (v) release all or substantially all of the Guarantees or the
Collateral (except as provided in the Bridge Loan Agreement

Annex B-8

--------------------------------------------------------------------------------

 

or the intercreditor or collateral trust agreement) in each case without the
consent of each Lender affected thereby.

Yield Protection:

The Bridge Loan Agreement will contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, capital adequacy, liquidity and capital requirements (or their
interpretation), illegality, unavailability and other requirements of law and
from the imposition of or changes in certain withholding or other taxes and (b)
indemnifying the Lenders for “breakage costs” incurred in connection with, among
other things, any prepayment of a Eurodollar Rate loan on a day other than the
last day of an interest period with respect thereto.  For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents.  The Bridge Loan Agreement will provide a
customary tax gross-up and indemnity.  

Indemnity; Expenses:

The Bridge Loan Agreement will provide customary and appropriate provisions
relating to indemnity, expenses and related matters in a form reasonably
satisfactory to the Arrangers, the Administrative Agent and the Lenders.

Governing Law and

Jurisdiction:

The Bridge Loan Agreement will provide that the Borrower and each Guarantor will
submit to the exclusive jurisdiction and venue of the federal and state courts
of the State of New York (except to the extent the Administrative Agent requires
submission to any other jurisdiction in connection with the exercise of any
rights under any security document or the enforcement of any judgment) and will
waive any right to trial by jury.  New York law will govern the Loan Documents,
except with respect to certain security documents where applicable local law is
necessary for enforceability or perfection.

Counsel to the Arrangers and

Administrative Agent:

Latham & Watkins LLP.

The foregoing is intended to summarize certain basic terms of the Bridge
Loans.  It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Bridge Loans.




Annex B-9

--------------------------------------------------------------------------------

 

Exhibit 1 to Annex B

Project Evergreen

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex B to the Commitment Letter, of which this Exhibit 1 is a
part.  Capitalized terms used herein have the meanings assigned to them in
Annex B to the Commitment Letter.

Exchange Notes

At any time on or after the first anniversary of the Closing Date, upon five or
more business days prior notice, Bridge Loans may, at the option of a Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of the Bridge Loans so exchanged.  At a Lender’s
option, Exchange Notes will be issued directly to its broker-dealer affiliate or
other third party designated by it, upon surrender by the Lender to the Borrower
of an equal principal amount of Bridge Loans.  No Exchange Notes will be issued
until the Borrower receives requests to issue at least $50.0 million in
aggregate principal amount of Exchange Notes.  The Borrower will issue Exchange
Notes under an indenture (the “Indenture”) that complies with the Trust
Indenture Act of 1939, as amended.  The Borrower will appoint a trustee
reasonably acceptable to the Lenders.  The Indenture will be fully executed and
delivered on the Closing Date and the Exchange Notes will be fully executed and
deposited into escrow on the Closing Date.

Issuer:

The Borrower.

Final Maturity:

Same as Bridge Loans.

Guarantors / Collateral:

Same as Bridge Loans.

Interest Rate:

Each Exchange Note will bear interest at a fixed rate equal to the Total Cap
then in effect (plus default interest, if any).  Interest will be payable
semiannually in arrears.

Additional default interest on all amounts outstanding will accrue at the
applicable rate plus two percentage points (2.00%) per annum.  

Optional Redemption:

Until the stated maturity date of the Exchange Notes, each Exchange Note will
only be callable at par plus accrued interest to the date of repayment plus the
Applicable Premium.  The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points during the first
three years following the Closing Date, (ii) one-half of the interest rate on
the Exchange Notes following the third anniversary of the Closing Date and prior
to the fourth

Annex B-10

--------------------------------------------------------------------------------

 

anniversary of the Closing Date and (iii) zero following the fourth anniversary
of the Closing Date.

In addition, prior to the third anniversary of the Closing Date, up to 35% of
the original principal amount of the Exchange Notes may be redeemed from the
proceeds of a qualifying equity offering (which shall exclude equity issued in
the Equity Issuances or to finance the Acquisition) by the Borrower at a
redemption price equal to par plus the coupon and accrued interest.

Defeasance Provisions of

Exchange Notes:

Customary.

Modification:

Customary.

Change of Control:

Customary at 101%.

Registration Rights:

None.  The Exchange Notes will be “144A for life.”

Covenants:

The indenture relating to the Exchange Notes will include covenants applicable
to the Borrower and its restricted subsidiaries (including the Acquired
Business) similar to those contained in an indenture governing publicly traded
high yield debt securities, but including covenants relating to restricted
payments consistent with those contained in the Bridge Loans.

Events of Default:

The indenture relating to the Exchange Notes will provide for Events of Default
similar to those contained in an indenture governing publicly traded high yield
debt securities.

The foregoing is intended to summarize certain basic terms of the Exchange
Notes.  It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Exchange Notes.

 

Annex B-11

--------------------------------------------------------------------------------

 

Annex C

Project Evergreen

Summary of Conditions Precedent to the Facility

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facility referred to in the Commitment Letter, of which this
Annex C is a part.  Certain capitalized terms used herein are defined in the
Commitment Letter or, if not defined therein, in Annex B thereto.

A.

CONDITIONS PRECEDENT TO THE FACILITIES

1.

Concurrent Transactions:  The Borrower shall have received, or substantially
concurrently with the initial borrowings under the Facility shall receive, at
least $125 million (less the amount, if any, of up to $30 million of preferred
equity of the Parent issued to the Seller as a portion of the consideration for
the Acquired Business) of the proceeds of the Equity Issuances, and the proceeds
of the borrowings made on the Closing Date under the ABL Facility, and the
proceeds thereof, together with the proceeds from borrowings made on the Closing
Date pursuant to the Notes (or in lieu thereof, the Bridge Loans) and cash on
hand will be sufficient to consummate the Acquisition, refinance all existing
indebtedness of the Borrower and all existing indebtedness of the Acquired
Business that was outstanding immediately prior to the Acquisition and pay all
related fees, commissions and expenses.  The terms of the Equity Bridge and the
other Equity Issuances (including the fees payable with respect thereto and
including, in the case of any preferred equity, that such preferred equity has
no mandatory repurchase or redemption or “put” date prior to 5.5 years after the
Closing Date other than in the case of a change of control) and the definitive
documentation for the Acquisition (including the exhibits and schedules (other
than certificate of designations and schedules to the transition services
agreement), the “Acquisition Agreement”) and the Backstop Agreement between
Aleris Corporation, a Delaware corporation, and Signature (the “Backstop
Agreement”) will be reasonably satisfactory to the Arrangers, and the
Acquisition shall have been consummated pursuant to the Acquisition Agreement,
in each case without giving effect to any modifications, consents, amendments or
waivers thereto that are materially adverse to the Lenders or the Arrangers,
without the consent of the Arrangers. The agreements related to the Notes will
be reasonably satisfactory to the Arrangers.  Concurrently with the consummation
of the Acquisition, all pre-existing indebtedness of the Borrower and all
existing indebtedness of the Acquired Business and its subsidiaries shall have
been repaid or repurchased in full, all commitments relating thereto shall have
been terminated, and all liens or security interests related thereto shall have
been terminated or released, in each case on terms satisfactory to the
Arrangers.  The Arrangers hereby acknowledge that (i) the Equity Bridge terms
(and fees payable with respect thereto) set forth in the draft Commitment Letter
among Signature, Chatham Asset Management, LLC and Zell Credit Opportunities
Master Fund L.P. dated October 16, 2014, (ii) the execution version of the
Acquisition Agreement dated October 17, 2014, (iii) the schedules to the
transition services agreement draft dated September 11, 2014, (iv) the form of
Backstop Agreement

1

--------------------------------------------------------------------------------

 

draft dated October 16, 2014, and (v) the terms of the Signature’s preferred
equity set forth in the certificate of designation draft dated October 17, 2014,
in each case, copies of which were previously provided to the Arrangers, are
reasonably satisfactory to the Arrangers.

2.

Financial Statements. The Arrangers shall have received (i) at least 15 business
days prior to the Closing Date, audited financial statements of each of Parent
and the Acquired Business for each of the three fiscal years immediately
preceding the Acquisition ending more than 45 calendar days prior to the Closing
Date; provided that, in the case of the Acquired Business, only two years of
audited balance sheets need be provided (it being acknowledged that the
Arrangers have received such audited financial statements of each of Parent and
the Acquired Business for the three years period ended December 31, 2013); (ii)
at least 15 business days prior to the Closing Date, unaudited financial
statements for any interim fiscal quarters (and the corresponding fiscal
quarters of the prior fiscal year) of Parent and the Acquired Business ended
after the date of the most recent audited financial statements (it being
understood and agreed that in the case of the Acquired Business, this clause
(ii) shall not require stand-alone financial statements for any particular
quarter within a multi-quarter interim period (for example, financial statements
for the quarter ended March 31 are not required if financial statements for the
six months ended June 30 are provided) and it being acknowledged that the
Arrangers have received such interim financial statements for each of Parent and
the Acquired Business for the six months ended June 30, 2014 and 2013); (iii)
customary additional audited and unaudited financial statements for all recent,
probable or pending acquisitions by Parent or the Acquired Business or any of
their respective subsidiaries to the extent such financial statements would be
required to be included in a Form S-1 registration statement under SEC rules;
and (iv) customary pro forma financial statements, in each case meeting in all
material respects the requirements of Regulation S‑X for Form S‑1 registration
statements (other than customary carve-outs for leveraged transactions,
including without limitation the requirements of Rule 3-10 and 3-16 of
Regulation S-X).

3.

Performance of Obligations.  All costs, fees, expenses (including, without
limitation, legal fees and expenses, title premiums, survey charges and
recording taxes and fees) and other compensation contemplated by the Commitment
Letter and the Fee Letter payable to the Arrangers, the Administrative Agent or
the Lenders shall have been paid to the extent due and Signature and Borrower
shall have complied in all material respects with all of their other obligations
under the Fee Letter and shall have caused the Borrower to become jointly and
severally liable in all respects with all of their obligations under the
Commitment Letter and the Fee Letter, effective upon the consummation of the
Acquisition on the Closing Date.

4.

Customary Closing Documents.  Each of Parent and its subsidiaries (including the
Borrower and, subject to the second paragraph of Section 2 of the Commitment
Letter, the Acquired Business) shall have provided: (i) customary legal
opinions, corporate records and documents from public officials, lien searches
and officer’s certificates; (ii) evidence that (A) all liens on the equity
interests in the Acquired Business and assets of the Acquired Business granted
under the Seller’s existing ABL credit facility and all of Acquired Business’
guaranties and other liabilities thereunder have been terminated and

2

--------------------------------------------------------------------------------

 

released and (B) all guaranties and other liabilities of the Acquired Business
with respect to senior notes and any other applicable indebtedness of the Seller
have been terminated and released; (iii) evidence of authority; (iv)  material
third party and governmental consents necessary in connection with the
Acquisition, the related transactions or the financing thereof; (v) absence of
material litigation affecting the Acquisition, the related transactions or the
financing thereof; (vi) perfection of liens, pledges, and mortgages on the
collateral securing the Facility (subject to the second paragraph of Section 2
of the Commitment Letter); (vii) evidence of insurance; and (viii) delivery of a
solvency certificate from the chief financial officer of Parent in form and
substance, and with supporting documentation, satisfactory to the Arrangers,
certifying that, after giving effect to the Acquisition, the related
transactions and the financing thereof, Parent and its subsidiaries (including
the Borrower and the Acquired Business) are, on a consolidated basis,
solvent.  The Arrangers will have received at least 10 days prior to the Closing
Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.

5.

Prior Marketing of Notes.  The Arrangers shall be satisfied that each of Parent
and Borrower has used all commercially reasonable efforts to cause the Notes to
be issued or placed on or prior to the Closing Date, which efforts will include,
without limitation, (i) the preparation of a preliminary offering memorandum,
offering circular or preliminary private placement memorandum suitable for use
in a customary “high-yield road show”, including without limitation customary
pro forma financial statements (for each of the last completed fiscal year for
which audited financial statements are included in such memorandum or circular
and any interim quarterly periods and the most recent four-quarter period for
which unaudited financial statements are included in such memorandum or
circular) meeting in all material respects the requirements of Regulation S‑X
for Form S‑1 registration statements and a “MD&A” for each of Parent and the
Acquired Business, and, which will be in a form that will enable the independent
registered public accountants of each of Parent and the Acquired Business to
render a customary “comfort letter” (including customary “negative assurances”)
on each of the pricing date of the offering of Notes and the Closing Date, and
(ii) the participation of senior management and representatives of each of
Signature, the Borrower and the Acquired Business and senior representatives of
the Financial Institution in the road show during the 15 consecutive
business-day period commencing on the first business day after the preliminary
offering memorandum, offering circular or preliminary private placement
memorandum provided for under clause (i) of this sentence is provided and ending
on the Closing Date; provided, that such period shall (i) exclude November 26,
2014 through and including November 28, 2014 and (ii) either conclude prior to
December 19, 2014  or commence after January 5, 2015.

6.

ABL Facility.  The Arrangers shall be satisfied that the Borrower shall have
incurred no more than $70 million of borrowings and other proceeds under the ABL
Facility on the Closing Date.  The amount of the North American ABL Facility
shall be $110 million and the amount of the German Factoring Facility shall be
€50 million and the other terms and conditions of the ABL Facility (including
the terms of an intercreditor agreement with respect to the Facility, the Notes
and the ABL Facility) shall be reasonably

3

--------------------------------------------------------------------------------

 

satisfactory to the Arrangers (it being acknowledged  that the terms of the ABL
Facility set forth by the commitment letter provided by GE Capital Corporation
and GE Capital Markets, Inc. draft dated October 16, 2014 and the commitment
letter provided by GE Capital Bank AG draft dated October 17, 2014, in each case
previously provided to the Arrangers are reasonably satisfactory to the
Arrangers).

7.

Equity Issuances.  The Parent shall have (a) used commercially reasonable
efforts to raise at least $150 million in net proceeds from the issuance of
common equity through one or more primary offerings and/or rights offerings, the
first $125 million of which would be contributed to Intermediate Holdco as
provided below, and/or (b) consummated the Equity Issuances, and (i) the Parent
shall have contributed the net proceeds therefrom, together with cash on hand of
the Parent, in an aggregate amount not less than $175 million (less the amount,
if any, of up to $30 million of preferred equity of the Parent (the “Seller
Preferred Consideration”) issued to the Seller as a portion of the consideration
for the Acquired Business) in the aggregate (and in no event less than 30% of
the pro forma capitalization of the Borrower after consummation of the
Acquisition (including up to $30 million of such Seller Preferred Consideration
in such calculation as if it were issued by Parent for cash and contributed in
cash to Intermediate Holdco in the form of common equity capital of Intermediate
Holdco)), in cash to Intermediate Holdco in the form of common equity capital of
Intermediate Holdco on the Closing Date and (ii) Intermediate Holdco shall
contribute the full amount of such net proceeds in cash to the Borrower in the
form of common equity capital of the Borrower on the Closing Date.

8.

Tax Sharing Agreement.  The Arrangers shall be satisfied that Borrower,
Signature and other subsidiaries of Signature shall have executed and delivered
a tax sharing agreement, in form and substance reasonably satisfactory to the
Arrangers, including the satisfactory terms governing the use of the NOLs of
Signature, Borrower and/or any other direct or indirect subsidiary of Signature
(it being understood and agreed that a form substantially similar to the Amended
and Restated Tax Sharing and Allocation Agreement, dated January 2, 2014 between
Signature and NABCO is reasonably satisfactory to the Arrangers as long as such
form is modified to the reasonable satisfaction of the Arrangers to include
provisions pursuant to which no payment shall be made or required to be made to
Signature pursuant thereto to the extent such payment is prohibited by the terms
of the Loan Documents or the Notes as provided for in, or pursuant to
restrictions consistent with those provided in, Annex B hereto ).

4